Court of APPea»s

                            -^ i         usa-Matz             •
                                        leric. 5th District




Ji£^Lu4icO)-AUiq-JA                __           JLAliiiie--^)txa-r_gf nffleA




                                                                        iAN'2O2015




      .On    v    'a                                   .......
         fl,f JPrquFsf A •Uo.Daj.j Ex^AtlitsAt Ah h'/*£. MFsJeof
   }&£JC&m. ike: rctLJi^Ai-th^jli




    1W Pfe&jgAif HeAul;** fo/L fitlAjQ ""'-A Jkf,h<^ H><C
DtSCiei)Uii&4 icuieMj is J*uuaala i£:%-2jOiSl -Aflfl'-cV/dfilfeD IN
             d                          ^^         •              COURT
                                                                    URJ OF CRIMINAL
                                                                           CFItMINAL APPEALS
                                                                         JAN 26 2015

                                                                      Abel Acosta, Clerk
11




           k^speclQlL ^mae^Ls A/id .•Lp.-UAw. ,£ihum*rt.: &f Tt                                                    WJSL

           uJil haktk IRAQIS'.




                                                                                                                         we




                        \Nhe.Q.tfb(uL. tyuLmseJ* ti>Kj&\dieA.ecl fc: rWell*k*l

                                                                                                     f'.fh
                                                                                          CAsStoa ••Gftwxmt




                  -\-;./•... •'.-.;':•; !\^'-.-w^^z-r/.v^p^^^ubm&Jm-
     ..'   :-.'•..          t\-..--,,.:. - C       i,.,-;'-,:"-7"!^
                                           :               •!'•''•        •' ."*'•", :' ;.".!•'.''•.'•'        ; •' .              •'

                  • 0* ;"..,•;:.. ; •." ' :'.•:' ,.",.-          :: , i.=/iV'^^.V-• ••"•/.••. - : •=


           '• :      •..,     ."....; , ; _ %.!. "     .             ,-   • • . ;•.'•'     ,'i ' ,•' • " . »: •' ••-.:


                                                                                  "'-."»..-               J - .'   '




     1                               •'•   ..:.-= ;.   ,• •>..•>,: r ,...' ..-..                                          .'   •        '•' -:.   ,


                                                                                              *
                                                                                                                       -f ^]y;l,:^'!:[
            .
 NOTICE: THIS FORM CONTAINS SENSITIVE DATA.


                                           Unsworn Declaration
                             (Texas Civil Practice and Remedies Code, Section 132.001)

 My name is:      rvea/Ai/)                                        \)Or4r~,                   Jh*rr\()SC>Al
                                                                                                   iQ.
                  First ft                                     Middle
                                                                              t                     I iLast


my date of birth is:
                          Month
                                 / i ^ i fin.
                                        Day            Year
                                                                     and


my address is:          11*30 FM ^W                                  J^kshofi-T) TtXfiS                lUStf
                    Street Address                                   City              State                  Zip Code

and             J/iak.
                  Country

 My email address is _                                ML

(If you are incarcerated, you must also include the following information.)
My inmate identifying number, if any, is:                             D ( <?<P\~1<f)~U7„
I am presently incarcerated in:                  \_mctseij  <>t/}f-r. J/}/'I IJaji'I
                                                        (f Corrections Unit Name
in:
         City
                          MAP
                                                     County
                                                              JflfiC                 Tex/E.s                  IMS*.
                                                                                      State                   Zip Code



  declare under penalty of perjury that all information in the attached document titled,

                                                                                                , is true and correct.
           pi                    Name ofDocument               &

Signed in                    A   }*r(<
                                    County
                                                                        .County,    l-ckfl <,
                                                                                               State

on this date:       i        i // i            hr
                  Month           Day         Year




                                                               Your Signature




Pursuant to Texas Civil Practice and Remedies Code Section 132.001, an unsworn declaration may be
used in lieu of a written sworn declaration, verification, certification, oath, or affidavit required by statute or
required by a rule, order, or requirement adopted as provided by law. This provision does not apply to an
oath of office or an oath required to be taken before a specified official other than a notary public. An
unsworn declaration made under this section must be 1) in writing, 2) signed by the person making the
declaration as true under penalty of perjury and 3) in substantially the form used above.


 )TexasLawHelp.org - Unsworn Declaration, August 2012                                                         Page 1 of 1